PARKER, Judge,
The sole question presented is whether the court acquired in personam jurisdiction over defendant corporation under our “long arm” statute, G.S. 1-75.1, et seq. Plaintiff contends that G.S. 1-75.4 (5)d is applicable and that the North Carolina court did acquire jurisdiction over the defendant under that provision of the statute. Defendant contends that the cited section of the statute is not applicable to this case and, if applied to the facts in this case, is unconstitutional. The statute provides as follows:
“G.S. 1-75.4. Personal jurisdiction, grounds for generally. — A court of this State having jurisdiction of the subject matter has jurisdiction over a person served in an *375action pursuant to Rule 4 (j) of the Rules of Civil Procedure under any of the following circumstances:
**.***
“(5) Local Services, Goods or Contracts. — In any action which:
*****
“d. Relates to goods, documents of title, or other things of value shipped from this State by the plaintiff to the defendant on his order or direction. ...”
We agree with the defendant that the present action does not in any way relate to goods or other things of value “shipped from this State by the plaintiff to the defendant on his order or direction.” It relates solely to goods purchased by plaintiff from defendant at defendant’s place of business in Washington, D. C., and shipped at plaintiff’s direction from Washington, D. C. to customers of plaintiff in the State of Florida via a trucking line hired by plaintiff. Plaintiff’s complaint makes mention of aluminum cylinders shipped by plaintiff from North Carolina to defendant in Washington, D. C., but all allegations relating to these are surplusage insofar as the claim which plaintiff seeks to assert against defendant is concerned. That claim is based entirely on plaintiff’s allegations as to defects in the steel cylinders sold by defendant to plaintiff in Washington, D. C. and shipped from there to Florida. Plaintiff asserts no claim which in any way relates to the aluminum cylinders shipped from North Carolina. The trial court’s finding that this action “relates to goods and merchandise of value shipped from North Carolina by the plaintiff” is unsupported by the allegations of the complaint or by any other evidence in this record. The only goods shipped from this State were the aluminum cylinders, the quality of which is uncontested by this action and in connection with which plaintiff makes no claim.
Holding as we do that the present case does not come within the statute, it is not necessary for us to consider defendant’s additional contentions made on constitutional grounds. For the reason stated, the order apepaled from is
Reversed.
Judges Morris and Hedrick concur.